In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 16-0433V
                                    Filed: February 17, 2017
                                         UNPUBLISHED

****************************
PELLA PARKER,                              *
                                           *
                     Petitioner,           *     Ruling on Entitlement; Concession;
v.                                         *     Influenza (“Flu”) Vaccine; Shoulder
                                           *     Injury Related to Vaccine Administration
SECRETARY OF HEALTH                        *     (“SIRVA”); Special Processing Unit
AND HUMAN SERVICES,                        *     (“SPU”)
                                           *
                     Respondent.           *
                                           *
****************************
Maximillian J. Muller, Muller Brazil, LLP, Dresher, PA, for petitioner.
Traci R. Patton, U.S. Department of Justice, Washington, DC, for respondent.

                                    RULING ON ENTITLEMENT1

Dorsey, Chief Special Master:

         On April 5, 2016, Pella Parker (“petitioner”) filed a petition for compensation
under the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et
seq.,2 (the “Vaccine Act”). Petitioner alleges that as a result of receiving an influenza
(“flu”) vaccine on October 16, 20133, she suffered right shoulder injuries that were
caused-in-fact by her vaccination. Petition at 1. The case was assigned to the Special
Processing Unit of the Office of Special Masters.



1
  Because this unpublished ruling contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
3
  The petition alleges that petitioner received the flu vaccine on October 30, 2013. Exhibit 1 also indicates
that the flu vaccine was administered on October 30, 2013, however, most of the records, including
petitioner’s vaccine consent form, indicate that the flu vaccine was administered on October 16, 2013.
See, e.g., Petitioner’s Exhibit (“Pet. Ex.”) 2 at 1; Pet. Ex. 10.
       On February 16, 2017, respondent filed his Rule 4(c) report in which he
concedes that petitioner is entitled to compensation in this case. Respondent’s Rule
4(c) Report at 1. Specifically, respondent states that “petitioner’s alleged injury is
consistent with shoulder injury related to vaccine administration (‘SIRVA’), and that it
was caused in fact by the flu vaccine she received on or about October 16, 2013.” Id. at
5. Respondent further agrees that no other causes for petitioner’s injury were identified
and the records show that petitioner suffered the sequela of her injury for more than six
months. Id.

     In view of respondent’s concession and the evidence before me, the
undersigned finds that petitioner is entitled to compensation.

IT IS SO ORDERED.

                                  s/Nora Beth Dorsey
                                  Nora Beth Dorsey
                                  Chief Special Master




                                            2